DETAILED ACTION
1.	This communication is in response to the Application filed on 2/11/2021. Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1, 4-5, 8, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brett, et al. (US 20070112926; hereinafter BRETT) in view of Imoto, et al. (US 20090006087; hereinafter IMOTO).
 	As per claim 1, BRETT (Title: Meeting Management Method and System) discloses “A method, comprising:    
receiving, at an information handling system, a meeting agenda comprising matters to be discussed during a meeting; receiving, at the information handling system, a meeting record comprising a record of words spoken during the meeting and meeting timestamps comprising times when the words were spoken; receiving, at the information handling system, meeting notes comprising notes written by one or more meeting participants and notes timestamps comprising times when the meeting notes were written (BRETT, [0005], a meeting management (MM) system; [0007], to process video, audio and text related to a meeting from the video input, audio input and text input; [0031], Interface modules are fields in the MM system application that capture a meeting's critical information in the form of the following inputs: Audio/Video, Agenda Items, Action Points, Summary Points, slides, General Meeting Information and Meeting Minutes <read on meeting agenda/record/notes>. Data that is recorded and disseminated based on these inputs provide the basis of a successful, productive meeting; [0216], input from the user can be received in any form, including acoustic, speech, or tactile input; [0128], In synced mode, slides and other structured notes fields are directly tied to time stamped audio/video recordings of the meeting. Thus the core driver of these meetings is timed Audio/Video recordings, and everything else will sync to those elements);
[ correlating, by the information handling system, the meeting agenda, meeting notes, and the meeting record ] to generate correlated meeting text, wherein the correlating step comprises matching the notes timestamps to the meeting timestamps and wherein the correlated meeting text comprises the meeting agenda, meeting record, and the meeting notes (BRETT, [0007], the desktop application configured to process video, audio and text related to a meeting from the video input, audio input and text input, and to output a summary email <read on correlated meeting text> of the meeting to the email output; [0090-0091], Summary Email (SE) .. The default data points that are included in the SE include: meeting summary; meeting details (director/lecturer, title, date/time, place, attendees, etc . . . ); actionable items—with associated responsible parties, reminders, due dates, urgency flags, and “completed” mailto link; agenda items, included Meeting Minutes Notes (optional add); links to slides, still shots, associated documents, etc.; and a link to the complete meeting file hosted online or attached SWF document; [0128], In synced mode, slides and other structured notes fields are directly tied to time stamped audio/video recordings of the meeting. Thus the core driver of these meetings is timed Audio/Video recordings, and everything else will sync to those elements; [0062], Meeting start and end times are displayed on the bottom status bar in all meeting output files, and in the meeting details area in the Director's Summary);
determining, by the information handling system, action items from the correlated meeting text; determining, by the information handling system, an importance score associated with each action item based, at least in part, on the correlated meeting text; and101667123.3- 22 -Attorney Docket No. DELL.P0184US Client Docket No. 123368.01generating, by the information handling system, a meeting summary comprising the action items and associated importance scores (BRETT, [0090-0091], Summary Email (SE) <read on correlated meeting text and meeting summary> .. include: meeting summary; meeting details .. actionable items; [0075], Users can set the importance of each separate action item .. that allows the user to designate an action item as urgent, i.e. place a colored red flag before an individual action item .. If an action item has an urgent designation associated with it, any reminders or emails that are sent to the item recipient also carry the designation).”  
BRETT does not expressly disclose “correlating .. the meeting agenda, meeting notes, and the meeting record .. ” However, the feature is taught by IMOTO (Title: Synchronization of an input text of a speech with a recording of the speech).
In the same field of endeavor, IMOTO teaches: [0003] “synchronizing words in an input text of a speech with a continuous recording of the speech ..”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of IMOTO in the system (as taught by BRETT) for a ready mechanism to synchronize different components (audio/video, text and other items) of a meeting for a “correlated” meeting summary.
As per claim 4 (dependent on claim 1), BRETT in view of IMOTO further discloses “wherein the determining action items step comprises segregating the action items from decided items in the correlated meeting text (BRETT, [0090-0091], Summary Email (SE) .. The default data points that are included in the SE include: meeting summary; meeting details ..; actionable items—with associated responsible parties, reminders, due dates, urgency flags, and “completed” mailto link; agenda items .. <where ‘agenda items’ and so on other than ‘actionable items’ read on ‘decided items’ which can be broadly interpreted>).” 
As per claim 5 (dependent on claim 1), BRETT in view of IMOTO further discloses “wherein the generating the meeting summary comprises generating a prioritized action item list (BRETT, [0075], Users can set the importance of each separate action item <read on priority which can be broadly interpreted> .. that allows the user to designate an action item as urgent, i.e. place a colored red flag before an individual action item .. If an action item has an urgent designation associated with it, any reminders or emails that are sent to the item recipient also carry the designation).”  
Claims 8, 11-12 (similar in scope to claims 1, 4-5) are rejected under the same rationale as applied above for claims 1, 4-5.
Claim 18 (similar in scope to claim 5) is rejected under the same rationale as applied above for claim 5. 
3.	Claims 2-3, 9-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over BRETT in view of IMOTO, and further in view of Ditzik (US 6167376; hereinafter DITZIK).
As per claim 2 (dependent on claim 1), BRETT in view of IMOTO further discloses “[15converting, by the information handling system, the meeting record from audio data into text data ] after receiving the meeting record and wherein the correlated meeting text comprises the text data.”
  BRETT in view of IMOTO does not expressly disclose “converting .. the meeting record from audio data into text data ..” However, the feature is taught by DITZIK (Title: Computer system with integrated telephony, handwriting and speech recognition functions).
In the same field of endeavor, DITZIK teaches: [Abstract] “speech recognition systems and handwriting recognition systems .. The computer system can recognize speaker-dependent and speaker-independent speech, converting this information to computer recognizable text, which may be displayed onto a display device in realtime or delayed ..”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DITZIK in the system (as taught by BRETT and IMOTO) for performing voice-to-text to generate the meeting summary in text.
As per claim 3 (dependent on claim 1), BRETT in view of IMOTO further discloses “[converting, by the information handling system, the meeting notes from handwritten symbols into text data ] after receiving the meeting notes and wherein the correlated meeting text comprises the text data.” 
BRETT in view of IMOTO does not expressly disclose “converting .. the meeting notes from handwritten symbols into text data ..” However, the feature is taught by DITZIK (Title: Computer system with integrated telephony, handwriting and speech recognition functions).
In the same field of endeavor, DITZIK teaches: [Abstract] “Speech recognition errors may be corrected via a pen input device, and the pen information may be recognized, converted to text and graphics .. Recognized handwritten pen information may be integrated into speech recognized text and stored in a data storage system.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DITZIK in the system (as taught by BRETT and IMOTO) for performing handwriting-to-text to generate the meting summary in text.
Claims 9-10 (similar in scope to claims 2-3) are rejected under the same rationale as applied above for claims 2-3.
As per claim 15 (dependent on claim 1), BRETT in view of IMOTO discloses “An information handling system, comprising: a processor and a memory coupled to the processor (BRETT, [0215], processor .. memory), wherein the processor is configured to execute: 
[ an audio processing service for converting meeting audio into a meeting transcript; an optical character recognition service, the optical character recognition service for converting handwritten notes into notes text ]; 
a natural language processing service for converting a meeting agenda into agenda action items, for converting the meeting transcript into meeting action items, for converting the notes text into notes action items; and a machine learning service for correlating the agenda action items and meeting action items with the notes action items to create correlated action items by matching meeting timestamps to notes timestamps and for creating a meeting summary by summarizing the correlated action items (BRETT, [0090-0091], Summary Email (SE) .. include: meeting summary; meeting details .. actionable items; [0128], In synced mode, slides and other structured notes fields are directly tied to time stamped audio/video recordings of the meeting; IMOTO, [0003], synchronizing words in an input text of a speech with a continuous recording of the speech <Also see more elaboration in Claim 1 where all of the processing steps involve natural language processing and machine learning>).”
BRETT in view of IMOTO does not expressly disclose “an audio processing service for converting meeting audio into a meeting transcript; an optical character recognition service, the optical character recognition service for converting handwritten notes into notes text ..” However, the feature is taught by DITZIK (Title: Computer system with integrated telephony, handwriting and speech recognition functions).
In the same field of endeavor, DITZIK teaches: [Abstract] “speech recognition systems and handwriting recognition systems .. The computer system can recognize speaker-dependent and speaker-independent speech, converting this information to computer recognizable text, which may be displayed onto a display device in realtime or delayed .. Speech recognition errors may be corrected via a pen input device, and the pen information may be recognized, converted to text and graphics .. Recognized handwritten pen information may be integrated into speech recognized text and stored in a data storage system.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DITZIK in the system (as taught by BRETT and IMOTO) for performing voice-to-text and handwriting-to-text to generate the meting summary in text.
As per claim 16 (dependent on claim 15), BRETT in view of IMOTO and DITZIK further discloses “execute a dashboard for providing access to meeting participants to view the meeting summary by accessing the dashboard (BRETT, [0005], a meeting management (MM) system .. that gives users a simple way to capture, distribute and archive critical meeting information while providing comprehensive action item tracking and management; [0018], Each Notes Module includes Meeting Details, Meeting Minutes with audio/video sync, user-definable Agenda Items, user Summary Points Module, and Action Items with responsible party reminders through MS Outlook).”  

4.	Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over BRETT in view of IMOTO, and further in view of Godbole, et al. (US 20120046938; hereinafter GODBOLE).
As per claim 6 (dependent on claim 1), BRETT in view of IMOTO further discloses “wherein the determining an importance score step comprises applying [ sentiment analysis ] on the correlated meeting text.”  
BRETT in view of IMOTO does not expressly disclose “sentiment analysis ..” However, the feature is taught by GODBOLE (Title: Large-scale sentiment analysis).
In the same field of endeavor, GODBOLE teaches: [0008] “determining a sentiment associated with an entity includes inputting a plurality of texts associated with the entity, labeling seed words in the plurality of texts as positive or negative, determining a score estimate for the plurality of words based on the labeling, re-enumerating paths of the plurality of words and determining a number of sentiment alternations, determining a final score for the plurality of words using only paths whose number of alternations is within a threshold, converting the final scores to corresponding z-scores for each of the plurality of words, and outputting the sentiment associated with the entity.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GODBOLE in the system (as taught by BRETT and IMOTO) for performing sentiment analysis based on the input text.
Claims 13, 19 (similar in scope to claim 6) are rejected under the same rationale as applied above for claim 6.
5.	Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over BRETT in view of IMOTO, and further in view of Bunescu, et al. (US 20070233656; hereinafter BUNESCU).
As per claim 7 (dependent on claim 1), BRETT in view of IMOTO further discloses “wherein the determining an importance score step comprises applying [ named entity recognition ] on the correlated meeting text and [ identifying titles of recognized named entities].”
BRETT in view of IMOTO does not expressly disclose “named entity recognition .. identifying titles of recognized named entities.” However, the feature is taught by BUNESCU (Title: Disambiguation of Named Entities).
In the same field of endeavor, BUNESCU teaches: [0025] “The term “entity name” will be used to refer to the proper name of a named entity, which can also be the title of the named entity article (or which title can be derived from the entity name, or vice versa). In the context of evaluation of a query, it is to be understood that identifying a named entity in a query (or article) is the process of determining whether the name of the named entity appears in the query (or article).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of BUNESCU in the system (as taught by BRETT and IMOTO) for performing NER for title identification.
Claims 14, 20 (similar in scope to claim 7) are rejected under the same rationale as applied above for claim 7.
6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over BRETT in view of IMOTO, and further in view of Vijaywargi, et al. (US 20140040236; hereinafter VIJAYWARGI).
As per claim 17 (dependent on claim 15), BRETT in view of IMOTO further discloses “wherein the meeting summary comprises an action item [ heat map ].”
BRETT in view of IMOTO does not expressly disclose “heat map ..” However, the feature is taught by VIJAYWARGI (Title: Visualization of top local geographical entities through web search data).
In the same field of endeavor, VIJAYWARGI teaches: [0015] “As a heatmap, data is graphically represented as colors, where the different data values are represented as correspondingly lighter or darker shades of the colors, such as a gradient. For example, larger data values can be represented as darker colors on a map, while smaller data values can be represented as lighter colors. The local map can then be viewed generally in the vertical listing of the search results and in more detail in a map application. This data can be utilized to rank local businesses in terms of popularity by knowing how many people are actually visiting the business as a function of date (and perhaps time).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of VIJAYWARGI in the system (as taught by BRETT and IMOTO) for using heatmap to represent action items in a meeting summary.
Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	8/22/2022

Primary Examiner, Art Unit 2659